DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-16, 31 and 70-85 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 04/12/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “an imager to image the external environment by forming thereon an optical image from the external environment through the lens unit; and a cap holding the wide angle lens from an opposite side of the imager, wherein the wide angle lens has a wide angle optical surface on an external environment side, the wide angle optical surface on an upper side of an optical axis of the wide angle lens is larger in size than that on a lower side of the optical axis in a projection view viewed from an external environment side of the lens unit, the wide angle optical surface has an outer contour that comprises a circular arc portion and a non-circular arc portion, the non-circular arc portion connects both ends of the circular arc portion, and the non-circular arc portion comprises a linear shape or a projected shape projected radially outward, and the cap comprises an annular shape along the outer contour” as shown in the independent claims 1 and 2.
Regarding claim 4, the prior arts of the record fail to disclose “an imager to image the external environment by forming thereon an optical image from the external environment through the lens unit; and a cap holding the wide angle lens from an opposite side of the imager, wherein the wide angle lens has a wide angle optical surface, defining a single optical axis, on 
Regarding claim 5, the prior arts of the record fail to disclose “an imager to image the external environment by forming thereon an optical image from the external environment through the lens unit, wherein the wide angle lens has a wide angle optical surface on the external environment side; and a cap holding the wide angle lens from an opposite side of the imager, a geometric center of the wide angle optical surface is shifted toward an upper side of the single optical axis of the rear lens, the single optical axis passing through a principal point of the wide angle lens, the wide angle optical surface has an outer contour that comprises a circular arc portion and a non-circular arc portion, the non-circular arc portion connects both ends of the circular arc portion, and the non-circular arc portion comprises a linear shape or a projected shape projected radially outward, and the cap comprises an annular shape along the outer contour”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                            06/07/2021